DETAILED ACTION
This office action is in response to the amendment and remarks filed on 07/19/2021.  Claims 1, 2, 4-18 and 20 are currently pending and being examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Graves et al. (US 5,987,889).
In regards to Independent Claim 14, and with particular reference to Figures 3, Graves discloses a fuel injector assembly with an axis, comprising: a swirler (46, 48) configured with an outer wall 38, an inner wall 40, an outer passage (passage between inner wall 40 and outer wall 38) and an inner passage (passage formed between wall 34 and inner wall 40); the outer wall extending axially along the axis (axis shown but not labeled) to a distal outer wall end “B”; the inner wall radially within the outer wall and extending axially along the axis to a distal inner wall end “A”, wherein the distal inner wall end is axially offset from the distal outer wall end along the axis, as shown in figure 3; the outer passage radially between the inner wall and the outer wall; the inner passage radially within the inner wall; and a fuel nozzle 22 projecting into the inner passage, the fuel nozzle configured to direct a plurality of jets of fuel against the inner wall (figure 3 shows the plural jets of fuel, represented by the dotted lines, hitting wall 40 so as to form a film; col. 4 lines 4-5; 60-67).
Regarding dependent Claim 15, Graves discloses wherein the distal inner wall end “A” is located axially between the distal outer wall end and a tip of the fuel nozzle 22 along the axis, as shown in figure 3.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 5,987,889) in view of Dai et al. (US 2019/0032559).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to 
In regards to Independent Claim 1, and with particular reference to Figures 3, Graves discloses an assembly for a turbine engine (col. 1 lines 14-15 teaches for a gas turbine engine), comprising: a swirler (46, 48) configured with an outer wall 38, an inner wall 40, an outer passage (passage between inner wall 40 and outer wall 38) and an inner passage (passage formed between wall 34 and inner wall 40); the outer wall circumscribing the inner wall and extending axially along an axis (axis shown in figure 3 but not labeled) to a distal outer wall end “B”; the inner wall extending axially along the axis to a distal inner wall end “A” that is axially recessed within the swirler from the distal outer wall end, as shown in figure 3; the outer passage formed by and radially between the inner wall and the outer wall; the inner passage formed by and radially within the inner wall; and a fuel nozzle 22 projecting into the inner passage, and the fuel nozzle configured with a central nozzle orifice (the orifice discharging the fuel that impinges against inner wall 40, plural fuel jets coming from the central fuel orifice represented by the dotted lines in figure 3) arranged coaxial with the axis.
Graves does not teach the fuel nozzle configured with a plurality of orifices axially aligned with the inner wall and arranged circumferentially about the axis in an annular array.
 Dai teaches (particularly figures 3, 4) a fuel nozzle assembly 70 similar to Graves comprising: a fuel nozzle 74 projecting into the inner passage 88, the fuel nozzle configured with a plurality of orifices 78B axially aligned with the inner wall and arranged circumferentially about the axis in an annular array, as shown in figure 3, and the fuel nozzle 74 configured with a central nozzle orifice 76B  arranged coaxial with the axis F1,N.  Further Dai teaches that this fuel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves to have a fuel nozzle having a plurality of orifices axially aligned with the inner wall and arranged circumferentially about the axis in an annular array, and the fuel nozzle configured with a central nozzle orifice arranged coaxial with the axis, as taught by Dai, in order to operate efficiently during both low and high power modes thus reducing NOx and smoke emissions (par. 66 lines 1-4; par. 59; par. 22 in Dai). 
Regarding dependent Claim 2, Graves in view of Dai teaches the invention as claimed and as disclosed and Graves as modified further teaches wherein the plurality of orifices 78B include a first orifice that is configured to direct a jet of fuel to impinge against the inner wall (in par. 57 of Dai teaches the fuel from orifices 78B contact/impinge the outer wall 90; thus once the injector 74 of Dai replaced into Draves will do the same).
Regarding dependent Claim 11, Graves in view of Dai teaches the invention as claimed and as disclosed and Graves further teaches wherein the swirler includes a first set of vanes (vanes of swirler 48) and a second set of vanes (vanes of swirler 46; the first set of vanes are arranged with the outer passage; and the second set of vanes are arranged with the inner passage, refer to figure 3 of Draves.
Regarding dependent Claim 13, Graves in view of Dai teaches the invention as claimed and as disclosed and Graves further teaches further comprising a nozzle guide plate 34 mounting the fuel nozzle 22 to the swirler 46/48, as shown in figure 3.
Allowable Subject Matter
Claims 4-10, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 are allowed.  The prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “
wherein a quotient of the first value divided by the diameter is less than one; and wherein the quotient is between 0.35 and 0.68”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741